El Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
Se imputó al acusado la comisión de un delito de portar armas. Pué la causa a juicio y la prueba demostró que el acusado allá por el dos de julio de 1925 bogaba en una yola muy cerca de la playa de Santa Isabel y como unos policías que se dedicaban a perseguir la fabricación de ron que pa-rece que ilegalmente se llevaba a efecto en unas islitas que existen por allí, vieran en la yola varios barriles, se acer-caron a ella cuando se encontraba a unas diez varas de tie-rra, la registraron y encontraron una escopeta descargada. Según uno de los testigos del Pueblo el acusado aceptó que *408la escopeta era suya. Según otro dijo que se la Rabia en-contrado en una islita que cuidaba y la había tomado. El propio acusado declaró que estaba encargado de cuidar una islita donde había más de sesenta cabros, que la escopeta era del dueño de los cabros que se la había dado para que asus-tara a la gente y así impidiera que le robaran los cabros.
La corte declaró culpable al acusado y lo condenó a un mes de cárcel. No conforme apeló, señalando en su alegato tres errores cometidos, a su juicio, por la corte al actuar sin jurisdicción en el proceso, al considerar una escopeta sin cartuchos como arma prohibida y al apreciar en general las pruebas.
Se sostiene que la Corte de Distrito de Guayama no tenía jurisdicción porque el sitio donde se ocupó la escopeta era federal y no insular, citando los casos de Rodríguez v. Mercado e Hijos, 28 D.P.R. 439 y El Pueblo v. Dimas 18 D.P.R. 1061.
El acusado se encontraba en su yola en la playa del puerto de Santa Isabel que es uno de los pueblos del dis-trito judicial de Guayama, como a diez metros de tierra, den-tro, por tanto, del territorio insular de acuerdo con el ar-tículo 8 del Acta Orgánica que dice:
“La superficie de los puertos y los cursos y extensiones de aguas navegables y los terrenos sumergidos bajo ellos dentro y alrededor de la isla de Puerto Rico y de las islas y aguas adyacentes, que ahora pertenecen a los Estados Unidos y no han sido reservados por los Estados Unidos para fines públicos, quedan por la presente coloca-dos bajo el dominio del Gobierno de Puerto Rico, para que sean administrados de la misma manera y con sujeción a las mismas limitaciones que las propiedades enumeradas en el artículo prece-dente ”.
En el primero de los casos citados por el apelante esta corte decidió que las cortes de distrito de Puerto Eico ca-recían de jurisdicción “para conocer de un pleito en que el demandante reclama indemnización de acuerdo con una ley local regulando la acción de daños e indemnizaciones a obre-*409ros, por lesiones sufridas en 1916 a bordo de nn lanchón que transportaba azúcares basta el costado de nn vapor snrto en nn pnerto de la isla.” El trabajo del demandante se estimó marítimo en su naturaleza y por tanto dentro de la jurisdicción de la Corte Federal, citando el caso de Atlantic Transport Company v. Imbrovek 234 U. S. 52. Y en el segundo se resolvió que siendo los manglares montes pú-blicos inundados, correspondía su dominio al Estado durante la soberanía española en la Isla, habiendo pasado dicho do-minio a los Estados Unidos de América a virtud del Tra-tado de París. Basta lo expuesto para concluir que dichos casos no resuelven el del apelante. Surgen de situaciones jurídicas distintas.
No se trata aquí de un delito del cual tenga jurisdicción la Corte Federal a virtud de una ley del Congreso, sino de la infracción de una ley local cometida dentro de territorio puesto por el propio Congreso bajo la jurisdicción de la Isla, de suerte que, aún con todas las limitaciones estableci-das por la Corte Suprema de los Estados Unidos en rela-ción con Hawaii en el caso de Wynne v. United States 217 U. S. 234, la jurisdicción de la corte de distrito insular es clara.
Que una escopeta es un arma prohibida a menos que se use en la forma permitida por la ley, debiendo la excepción probarse por el acusado, fué resuelto en el caso de El Pueblo v. Rodríguez,, 35 D.P.R.. 276, y que no es necesario que el arma esté cargada para que el delito se entienda cometido se decidió en El Pueblo v. Alonso, 35 D.P.R. 475, citando el caso de Williams v. State (61 Ga. 417) 34 Am. Rep. 102.
No es necesario que la prueba demuestre que el acusado llevaba sobre su persona el arma prohibida para que el delito se entienda realizado. La ley castiga a “toda persona que portare o condujere . . . .” y no hay duda alguna que el acusado conducía la escopeta en su yola.

Bebe confirmarse la sentencia apelada.